DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 6/20/2018 been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…correlating, for each input value, a corresponding response speed of a corresponding neuron to a corresponding equivalence relationship between the input value to a corresponding latency of the corresponding neuron, wherein neurons that trigger faster than other neurons represent close relationships between input values and neuron latencies, wherein latencies of the neurons represent data points used in performing the machine learning, and wherein a plurality of equivalence relationships are formed as a result of correlating…”, or any variations thereof as recited.
Closest prior art George USPN 2019/0244079 discloses ability to rapidly identify symmetry and anti-symmetry is an essential attribute of intelligence. Symmetry perception is a central process in human vision and may be key to human 3D visualization. While previous work in understanding neuron symmetry perception has concentrated on the neuron as an integrator, the invention provides the coincidence detecting property of the spiking neuron can be used to reveal symmetry density in spatial data. A synchronized symmetry-identifying spiking artificial neural network enables layering and feedback in the network. The network of the invention can identify symmetry density between sets of data and present a digital logic implementation demonstrating an 8×8 leaky-integrate-and-fire symmetry detector in a field-programmable gate array. The efficiency of spiking neural networks can be harnessed to rapidly identify symmetry in spatial data with applications in image processing, 3D computer vision, and robotics.
Further closest prior art Imam USPN 2018/0174023 discloses a spiking neural network (SNN) that includes artificial synapses bi-directionally connecting artificial neurons in the SNN to model locations within a physical environment. A first neuron is activated to cause a spike wave to propagate from the first neuron to other neurons in the SNN. Propagation of the spike wave causes synaptic weights of a subset of the synapses to be increased based on the STDP rule. A second neuron is activated after propagation of the spike wave to cause a spike chain to propagate along a path from the second neuron to the first neuron, based on the changes to the synaptic weights. A physical path is determined from the second to the first neuron based on the spike chain, and a signal may be sent to a controller of an autonomous device to cause the autonomous to navigate the physical path.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


June 3, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662